In concurring in the opinion of Mr. Justice Stabler, affirming the judgment of the Circuit Court, I desire to state that I am in full accord *Page 330 
with the well-deserved remarks make by the Circuit Judge with reference to the high character of witnesses for the defendants, especially with reference to Mr. Wood, who is a worthy member of the South Carolina bar, and for whom I entertain the greatest respect and hold in very high esteem; but the case involved is a law case, and this Court cannot reverse the judgment of the lower Court because, perchance, it attaches greater or less weight to the testimony of witnesses than given by the jury. According to my view of the case, there was conflicting testimony on the issues involved, as pointed out in the leading opinion, written by Mr. Justice Stabler, and it was, therefore, proper for his Honor, the presiding Judge, to submit the case to the jury.
MR. JUSTICE BLEASE concurs.